Erazer, J.
1. That ho affidavit against the defendant is filed with the information in a criminal case, is an objection which can only be reached by a motion below. It cannot be first made in this court.
2. An information alleging “that T. ET. is now confined in tbe jail of Orange county, Indiana, on a charge of grand larceny, tbe identical felony hereinafter set forth, and that he has not been indicted by any grand jury of said county for said crime; and that at tbe said county of Orange, on,” &c., u tbe said T. N. did feloniously steal, &c., one bay mare, *11of the value of |150, the personal property of one O. T.,” sufficiently charges the larceny, and shows the jurisdiction of the Court of Common Pleas. In Flinn v. The State, 24 Ind. 286, the offense for which the defendant was imprisoned was very particularly described, but there was no averment that-he was guilty of that, or of any offense.
,7. II. Stotsenburg and T. M. Browne, for appellant.
'D. F. Williamson, Attorney General, for the State.
The foregoing propositions dispose of all the questions made in this ease.
The judgment is affirmed, with costs.